Citation Nr: 9912705	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  97-31 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel



INTRODUCTION

The veteran's active military service extended from November 
1988 to January 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which found that the veteran had not 
submitted new and material evidence to reopen his claims for 
service connection for left knee and back disorders.


REMAND

Initially, the Board notes that there are several references 
in the claims file to a pending appeal of a denial of 
vocational rehabilitation benefits.  These records, however, 
were not included in the appellant's claims folder forwarded 
to the Board for review.  As such, the Board is unable to 
determine the status of any such claim or its potential 
relevance to the issues on appeal.  VA's duty to assist is 
heightened when records are in the control of a government 
agency.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).  The 
appellant's vocational rehabilitation (Chapter 31) folder 
should be found and associated with the claims file. 

With regard to the claims to reopen, recent court decisions 
have impacted the manner in which VA is to review claims 
involving submission of "new and material evidence."  
Specifically, in the case of Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), the United States Court of Appeals for the 
Federal Circuit (hereinafter "Federal Circuit") held that 
in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), the 
Court impermissibly ignored the definition of "material 
evidence" adopted by VA under 38 C.F.R. § 3.156(a) as a 
reasonable interpretation of an otherwise ambiguous statutory 
term (found under 38 U.S.C. § 5108) and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate the definition of materiality from an altogether 
different government benefits scheme.  Pursuant to the 
holding in Hodge, the legal hurdle adopted in Colvin that 
required reopening a claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.

Thus, the legal standard that remains valid is the standard 
established in 38 C.F.R. § 3.156 which states:

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (1998).  

On this point, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has recently stated that a review of the claim under the more 
flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to 
overcome.  See Fossie v. West, 12 Vet. App. 1 (1998).

More recently, the Court has articulated a new test for 
adjudicating claims based on new and material evidence.  In 
Elkins v. West, No. 97-1534 (U. S. Vet. App. Feb. 17, 1999) 
(en banc), the Court held that the two-step process set out 
in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge, supra:  VA must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a); and third, 
if the claim is well grounded, VA may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.  See also Winters v. West, No. 97-2180 
(U. S. Vet. App. Feb. 17, 1999) (en banc).  Although prior to 
Hodge a conclusion that new and material evidence had been 
presented necessarily meant that the reopened claim was well 
grounded, the Court stated in Elkins that the Federal Circuit 
in Hodge effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong of Colvin, supra.  There is no duty 
to assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).

The Court has held that its precedent decisions must be given 
full force and effect immediately, even if VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  Because the Board denied 
the claim on the basis of the now-invalidated Colvin 
standard, a remand to the agency of original jurisdiction is 
required for the purpose of readjudication of the appellant's 
new and material evidence claim pursuant to the holdings in 
Hodge, Elkins, Winters, supra.  See Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991) (precedent decisions of the Court 
generally are given retroactive effect with regard to cases 
in which the administrative or judicial review process is not 
concluded).

Accordingly, this case is REMANDED to the RO for the following 
development:

1.  The RO should conduct a search for 
the appellant's Chapter 31 vocational 
rehabilitation folder and associate it, 
if located, within the appellant's claims 
file.  If, after conducting a search, the 
RO is unable to obtain the appellant's 
vocational rehabilitation (Chapter 31) 
folder, the RO should clearly document 
this in the claims folder so that it is 
clear to the Board that the search has 
been conducted and that it was 
unsuccessful.

2.  The RO must readjudicate the claim of 
whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
left knee and back disorders.  The RO's 
readjudication of this claim should be in 
accord with the judicial precedent in 
Hodge, Elkins, Winters, supra.  If the RO 
finds that new and material evidence has 
been submitted and reopens the veteran's 
claim, then the RO must determine whether 
the veteran has submitted a well grounded 
claim.  If the decision of the claim 
remains adverse to the appellant, he and 
his representative should be furnished a 
supplemental statement of the case which 
provides adequate notice of all actions 
taken by the RO.  The RO is cautioned 
that the veteran has had numerous changes 
of address pursuant to his incarcerations 
and should make every effort to ensure 
that he is properly notified at his 
current address of record.  The appellant 
must then be afforded an opportunity to 
reply thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant need take no action until otherwise notified, 
but he and/or his representative may furnish additional 
evidence and argument to the RO while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109, 112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

